Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 12 August 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best loved friend
Washington Augst. 12th. 1804

Since your favor of the twenty third I have not had the pleasure of hearing from you and I suffer the most dreadful anxiety lest illness should be the cause of your not writing Oh God of Heaven forbid I cannot support the idea of your being sick and I so far from you the thought is torture and I shall know no peace untill I hear Oh this separation life is not worth having on such terms rather than continue this distressing way of passing our time lives I would chearfully relinquish it. Form’d for domestic life my whole Soul devoted to you and my children yet ambitious to excess my heart and head are constantly at war my affection is stronger the most powerful and at this moment when every fear is rouzed I would willingly give up every future hope of your attainning the highest honors your Country admits to be assured we never should part more—
Our dear Little ones are pretty well though John still continues weak I fear he will not recover his strength during the warm weather he has eight teeth—
Adieu my dearest friend To heaven I offer my most fervent prayers for your health and prosperity and remain with the hope sweet anticipation of our reunion your very very / affectionate wife
Louisa C Adams